H. Brown, J.,
concurring. I concur in the syllabus, judgment and in much of the majority opinion. I believe that we should apply the “unavoidably unsafe” exception in products liability cases, as set forth in the Restatement of Torts 2d. I do not agree with the suggestion that a manufacturer gains the benefit of the unavoidably unsafe exception merely because a safer product has not been licensed by the FDA. Such an interpretation of the law would work against the public interest and could encourage manufacturers to drag their feet in securing FDA approval and in bringing superior, safer products to the market. For me, this case should be resolved entirely on the evidence, or more accurately, the lack thereof. The record does not support a finding that the DTP manufactured by Wyeth was avoidably unsafe.